Fourth Court of Appeals
                                        San Antonio, Texas
                                               October 5, 2018

                                            No. 04-18-00682-CV

                                              IN RE Reina S.C.

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

         On September 23, 2018, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest may
file a response to the petition for writ of mandamus in this court on or before October 25, 2018.
Any such response must comply with Rule 52.4 of the Texas Rules of Appellate Procedure. See
id. R. 52.4.


           It is so ORDERED on October, 2018.

                                                                      PER CURIAM




           ATTESTED TO: ___________________________________
                        KEITH E. HOTTLE,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2018-PA-01865, styled In the Interest of J.J.R.S. and L.J.R.S., Children,
pending in the 37th Judicial District Court, Bexar County, Texas. The Honorable Charles E. Montemayor,
Associate Judge, signed the order at issue in this original proceeding.